 

Exhibit 10.6

 

EXHIBIT A

 

CONSULTING AGREEMENT

 

The following confirms the agreement (the “Consulting Agreement”) between DaVita
Healthcare Partners Inc. and/or any of its parents, subsidiaries, successors and
assigns (collectively “DaVita” or the “Company”) and Dennis L. Kogod (“Kogod”)
with respect to the provision of consulting services to DaVita.  

 

1.Term of Consulting Agreement.  This Consulting Agreement is effective as of
December 1, 2016 and will continue for three (3) years, until November 30, 2019
unless terminated earlier pursuant to paragraph 10 of this Consulting Agreement.

 

2.Services, Obligations and Cooperation.  Kogod and DaVita agree to the
following with respect to the services, obligation and coordination under the
Consulting Agreement:  (a)  In Year One of this Consulting Agreement, Kogod
shall provide no more than 100 hours per month of consulting services to DaVita
under this Consulting Agreement as Advisor to DaVita’s Chief Executive Officer,
or his/her designee.  In Years Two and Three of this Consulting Agreement, the
cap on consulting services shall be reduced to 90 hours per month.  Kogod shall
include in the monthly time record all time he spends attending to
administrative functions, which will count towards his consulting services.  If
Kogod does not work 100 hours (or, as applicable, 90 hours) in any given month,
the difference between hours worked and 100 hours (or, as applicable, 90 hours)
shall not carry over to the following month, unless Kogod and DaVita agree
otherwise.  Kogod shall maintain a record of the hours he works each month and
shall send the log to DaVita’s Chief Executive Officer no later than five (5)
business days after the end of each month.  The parties agree that the spirit
and intent of this Consulting Agreement is for Kogod to provide 100 hours (or,
as applicable, 90 hours) of substantive consulting services to DaVita, but
recognize that this will require substantial travel in addition to the
substantive consulting services.  As such, DaVita agrees to pay Kogod $350 per
hour for his travel time, which will be limited to 40 hours per month.  However,
if travel exceeds 40 hours per month, then each travel hour in excess of 40
shall be treated as consulting services, thereby counting towards the 100 (or
90) hour monthly consulting services maximum.  For purposes of recording Kogod’s
travel hours, travel time shall be measured from the scheduled airline departure
time to landing, including any lay-overs and travel delays.   Travel time is not
be considered part of the 100 hours (or, as applicable, 90 hours) required under
this section unless the travel time exceeds 40 hours per month, as discussed
above.  

 

(b)  Kogod shall give DaVita five (5) business days’ notice of any days on which
he cannot perform work, including travel or phone calls, provided that Kogod has
not previously agreed to a commitment to DaVita pursuant to Section 2(d)-(e).  

 

(c)  In this role, Kogod shall report to DaVita’s Chief Executive Officer or
his/her designee and attend meetings called by him/her and/or DaVita’s senior
management, with reasonable notice as set forth below.  Kogod understands and
agrees that in performing services under this Consulting Agreement he may be
required to travel internationally, with reasonable notice as set forth
below.  DaVita will pay for Kogod to travel on a commercial airline, first

1

--------------------------------------------------------------------------------

 

class, and to stay in executive level accommodations consistent with similarly
situated DaVita executives.  Kogod shall seek reimbursement for other reasonable
expenses he incurs in connection with performing these consulting services. None
of the travel costs will be imputed to Kogod as income.  Kogod will not be
permitted to use the fractionally-owned or chartered corporate aircraft.  Kogod
shall also provide Quarterly Financial Disclosure Certifications to the Company
in the form of Exhibit 1 attached hereto.  

 

(d)  DaVita shall give Kogod no fewer than six (6) business days’ notice for any
domestic travel that DaVita requires of Kogod and ten (10) business days’ notice
for any international travel that DaVita requires of Kogod.

 

(e)  DaVita shall give Kogod no fewer than five (5) business days’ notice of any
conference call or in person meeting in which his participation is required.
DaVita shall give Kogod no fewer than five (5) business days’ notice of any one
on one or other similar regular calls with international management team
members.

 

(f)  DaVita and Kogod agree and understand that the notice provisions in
Sections 2(b), (d) and (e) may not always be possible in the event of an
emergency or urgent business situation.  If a legitimately urgent or emergent
situation arises, both parties agree to act reasonably to accommodate the
request by the other party that would be less than the required time of the
notice provisions in Sections 2(b), (d) and (e).

 

(g)  DaVita shall not require Kogod to attend any meeting of the Board of
Directors.

 

(h)  Kogod shall utilize his expertise, experience and professional judgment in
performing such consulting services.  

 

(i)  Kogod acknowledges his duty of loyalty to DaVita including, but not limited
to, a duty not to improperly profit from or improperly seek to profit from
knowledge he has acquired while in a position of trust at DaVita, to the
detriment of DaVita.

 

(j)  Kogod shall fully cooperate with DaVita in the investigation, prosecution
and/or defense of any claims or concerns regarding the business of DaVita about
which he has relevant knowledge, including by providing truthful information and
testimony as reasonably requested by DaVita.

 

3.Compensation.  For the duration of this Consulting Agreement, and in
consideration for this Consulting Agreement, DaVita shall pay Kogod One Million
Two Hundred Thousand Dollars ($1,200,000) per year, to be reported on an IRS
Form 1099 and paid out monthly.  In addition, and subject to executing a Second
Agreement attached hereto as Exhibit 2, no later than January 15, 2017, DaVita
shall pay Kogod a lump sum of One Million Eight Hundred Thousand Dollars
($1,800,000), to be reported on an IRS Form 1099.  The payment of this lump sum
shall be conditioned solely on Kogod executing the Second Agreement and once
paid, shall not be subject to later recapture or repayment, even if Kogod should
later breach this Consulting Agreement or the Third Agreement (see paragraph 4
below).

 

4.Additional Consideration.  Upon expiration or termination of this Consulting
Agreement, Kogod shall sign a Third Agreement attached hereto as Exhibit 3.  As
good and

2

--------------------------------------------------------------------------------

 

valuable consideration for Kogod’s execution of the Third Agreement, as well as
the post-consulting noncompetition and nonsolicitation provisions set out in
paragraphs 7 and 8 herein, DaVita shall pay Kogod a lump sum of One Hundred
Thousand Dollars ($100,000), to be reported on an IRS Form 1099.  

 

5.Independent Contractor Status.  It is the express intention of the parties to
this Consulting Agreement that Kogod is an independent contractor, and is not an
employee, agent, joint venturer or partner of DaVita.  Nothing in this
Consulting Agreement shall be interpreted or construed as creating or
establishing an employment relationship between DaVita and Kogod.  Both parties
understand and agree that Kogod may perform services for others during the term
of this Consulting Agreement.

 

6.Taxes.  Kogod and DaVita agree that all tax obligations, if any, which may
arise from the payments set forth above shall be the sole obligation of Kogod,
and that Kogod defends and indemnifies DaVita against any and all costs,
penalties, taxes or other payments made or required as a result of the
allocation of those payments, if any, or the reporting of those payments.  Kogod
agrees to notify DaVita promptly of any claims made for costs, penalties or
taxes related to those payments.  Kogod acknowledges that DaVita makes no
representations as to the tax consequences or characterization of the nature of
the payment made pursuant to this Consulting Agreement.  Kogod is solely
responsible for all taxes, withholdings and other similar statutory obligations;
and Kogod agrees to defend, indemnify and hold DaVita harmless from any and all
claims made by any entity on account of an alleged failure by Kogod to satisfy
any such tax or withholding obligations.

 

7.Noncompete.  Kogod agrees that, during the term of this Consulting Agreement
and for a period of eight (8) months following the expiration this Consulting
Agreement, he will not perform or engage in any activities that would be
competitive with DaVita, including providing any services for (whether as an
owner, partner, investor, director, officer, representative, manager, employee,
principal, agent, advisor, or consultant) any business which provides dialysis
services in the United States, Australia, Brazil, China (PRC), Colombia,
Germany, India, Indonesia, Malaysia, the Netherlands, the Philippines, Poland,
Portugal, Saudi Arabia, Singapore, Spain, Taiwan, the United Arab Emirates, and
United Kingdom.  Kogod agrees that this provision is only as wide in scope,
geographic reach and duration as necessary to safeguard DaVita’s business,
including its trade secret information.  Additionally, Kogod agrees that this
provision does not impose undue hardship on him.  If any court of competent
jurisdiction shall determine that any portion of this provision is invalid in
any respect, the parties agree that such court may limit this provision in
geographic scope, in duration, or in any other manner which the court determines
such that the provision shall be enforceable against Kogod.

 

8.Non-Solicitation of Employees.  Kogod understands and acknowledges that DaVita
has expended and continues to expend significant time and expense in recruiting
and training its employees and that the loss of employees would cause
significant and irreparable harm to DaVita.  Kogod agrees that he will not
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee employed by DaVita during
the term of this Consulting Agreement and for a period of one (1) year following
the expiration of this Consulting Agreement.

 

3

--------------------------------------------------------------------------------

 

9.Confidential Information.  Kogod understands and acknowledges that DaVita has
and will continue to spend significant time, effort and money to develop
proprietary information which is vital to DaVita’s business.  In connection with
performing services under this Consulting Agreement, Kogod will have access to
DaVita’s confidential, proprietary and trade secret information including but
not limited to information and strategy relating to the Company’s products and
services including customer lists and files, product description and pricing,
information and strategy regarding profits, costs, marketing, purchasing, sales,
customers, suppliers, contract terms, employees, salaries; product development
plans; business, acquisition and financial plans and forecasts and marketing and
sales plans and forecasts (collectively called “Company Confidential
Information”).  Kogod will not, throughout the duration of this Consulting
Agreement and after, directly or indirectly disclose to any other person or
entity, or use for his own benefit or for the benefit of others besides the
Company, any Company Confidential Information.  Upon termination of this
Consulting Agreement, Kogod agrees to promptly return all Company Confidential
Information.

 

10.Termination of Consulting Agreement.  DaVita shall have the right to
terminate this Consulting Agreement for any reason, including for
convenience.  In the event of termination of this Consulting Agreement by DaVita
for any reason except Cause, as defined below, the full unpaid balance of
payment described in paragraph 3 above shall be paid to Kogod at the time of
termination.  Kogod agrees, however, that the noncompetition and nonsolicitation
provisions set out in paragraphs 7 and 8 herein shall continue in force and
effect for the anticipated duration of these provisions – i.e., three (3) years
and eight months from the effective date of this Consulting Agreement.

 

For purposes of this Agreement, “Cause” shall mean the occurrence of any of the
following events, as determined in the good faith reasonable judgment of the
Board: (i) any violation by Kogod of any securities law or regulation; (ii)
Kogod’s conviction for, indictment for, or plea of nolo contendere to fraud,
theft, embezzlement, or any crime involving moral turpitude that is injurious to
DaVita; (iii) Kogod’s failure to adequately perform the consulting services
under this Agreement as determined by the Board, which failure continues for a
period of more than 15 business days after the Board has given written notice
thereof to Kogod, which written notice shall set forth in reasonable detail the
manner in which Kogod’s performance of the consulting services is not adequate;
(iv) Kogod’s breach, non-performance or non-observance of any of the material
terms of this Agreement; provided, that, if such breach, non-performance or
non-observance of any such material term is capable of cure, it continues
without cure beyond a period of 15 business days immediately after written
notice thereof by the Board to Kogod, which written notice shall set forth in
reasonable detail the facts or circumstances constituting or giving rise to such
breach, non-performance or non-observance; (v) any gross negligence or willful
misconduct by Kogod in the performance of his consulting services; (vi)
egregious conduct by Kogod that brings the Company or any of its subsidiaries or
affiliates into public disgrace or disrepute; (vii) any act of unlawful
discrimination, including sexual harassment, by Kogod; or (viii) exclusion or
notice of exclusion of Kogod from participating in any federal health care
program.  

 

If the Company determines that it has Cause to terminate this agreement, Kogod
shall have the right to request a hearing, with an arbitrator agreed upon by the
parties, to determine whether Cause exists.  There shall be no discovery prior
to the hearing.  The parties shall share

4

--------------------------------------------------------------------------------

 

the cost of the arbitrator and shall bear their own attorneys’ fees and costs.
The decision of the arbitrator following the hearing shall be final.

 

11.Entire Agreement.  The parties agree that, except as otherwise stated herein,
this Consulting Agreement supersedes any prior arrangements, agreements or
contracts, whether written, oral or implied (in law or fact), between them on
the subject matter contained herein and contains the entire understanding and
agreement between the parties and cannot be amended, modified or supplemented in
any respect, except by a subsequent written agreement executed by both parties.

 

12.Choice of Law.  This Consulting Agreement shall be governed by the laws of
the State of Colorado, without regard to conflict of law principles.

 

13.Enforcement of Consulting Agreement by Arbitration.  Any dispute over the
terms of or obligations under this Consulting Agreement shall be resolved by
final and binding arbitration before JAMS in Denver, Colorado.  The arbitrator
shall be obligated to follow substantive Colorado law.  Kogod and DaVita agree
to waive any and all rights to a jury trial or a bench trial in connection with
the resolution of any dispute under this Consulting Agreement, except as
described herein.  The prevailing party shall be entitled to reasonable
attorneys’ fees and/or costs incurred to enforce this Consulting
Agreement.  Expressly excluded from the provisions of this paragraph are actions
by either party for temporary restraining orders or preliminary injunctions in
cases where such temporary equitable relief would otherwise be authorized by
law.  

 

14.Severability.  If any provision of this Consulting Agreement or the
application thereof is held invalid, such invalidation shall not affect other
provisions or applications of this Consulting Agreement and to this end, the
provisions of this Consulting Agreement are declared to be severable.  Each
party agrees, at the other party’s option, to execute a release, waiver, and/or
covenant that is legal and enforceable to effectuate the terms of this
Consulting Agreement.

 

WHEREFORE, the parties execute this Consulting Agreement effective the date set
forth below.

 

DaVita Healthcare Partners, Inc.

 

 

 

/s/ Ken J. Thiry

 

/s/ Dennis L. Kogod

Kent J. Thiry

 

Dennis L. Kogod

Chief Executive Officer

 

 

 

Date:     October 17, 2016                        

 

Date:      October 17, 2016                       

 

 

5

--------------------------------------------------------------------------------

 

EXHIBIT 2

 

SECOND AGREEMENT

 

1.I, Dennis L. Kogod, for myself and my heirs, executors, administrators,
attorneys, successors, and assigns, in consideration for the payments provided
pursuant to the Separation and Release Agreement with DaVita Healthcare Partners
Inc. (“DaVita” or the “Company”) (dated _October 17, ___________, 2016) (the
“Original Agreement”), which I expressly agree are more than I would otherwise
be entitled, hereby release DaVita and its parents, subsidiaries, divisions,
affiliates, related entities, its and their joint ventures and joint venturers,
insurers, insurance policies and benefit plans, each of the past and present
shareholders, officers, directors, agents, employees (including, but not limited
to, Kent Thiry), representatives, administrators, fiduciaries and attorneys of
the foregoing entities and plans, and the predecessors, successors, transferees
and assigns of each of the persons and entities described in this sentence, from
any and all claims of any kind, known or unknown, that arose on or before the
time I signed this Second Agreement.

 

2.The claims I am releasing include, without limitation, any and all claims
arising out of or related to my employment with DaVita and my consulting for
DaVita.  The claims I am releasing include, without limitation, claims of
wrongful termination, claims of constructive discharge, claims arising out of
agreements, representations or policies related to his employment, claims
arising under federal, state or local laws or ordinances prohibiting
discrimination, or harassment, or whistleblowing or requiring accommodation on
the basis of age, race, color, national origin, religion, sex, disability,
marital status, sexual orientation or any other protected status, claims of
failure to accommodate a disability or religious practice, claims for violation
of public policy, claims of retaliation, claims under the federal false claims
act and/or any state false claims act relating in any manner to information I
learned while employed by DaVita, claims of failure to assist in applying for
future position openings, claims of failure to hire for future position
openings, claims for wages or compensation of any kind (including overtime
claims), claims of willful withholding of wages, claims of tortious interference
with contract or expectancy, claims of fraud or negligent misrepresentation,
claims of breach of privacy, defamation claims, claims of intentional or
negligent infliction of emotional distress, claims of unfair labor practices,
claims arising out of any claimed right to stock or stock options, claims for
attorneys’ fees or costs, claims that he may have or assert based on alleged
acts or omissions by DaVita, and any other claims that are based on any alleged
legal obligations of DaVita.  

 

3.I understand and agree that this Second Agreement is a full and final release
covering all known and unknown, suspected or unsuspected injuries, debts, claims
or damages which have arisen or may have arisen from any matters, acts,
omissions or dealings released.  As to such released matters, I expressly waive
any and all rights or benefits which I may now have, or in the future may have,
under the terms of California Civil Code Section 1542 and any similar law of any
state or territory in the United States.  Said section provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect

6

 

 

--------------------------------------------------------------------------------

 

to exist in his or her favor at the time of executing the release, which if
known by him or her must have materially affected his or her settlement with the
debtor.

 

4.I fully understand that, if any fact with respect to any matter covered in
this Second Agreement is found hereinafter to be other than or different from
the facts now believed by me to be true, I expressly accept and assume that this
Second Agreement shall be and remain effective, notwithstanding such difference
in facts.

 

5.I specifically waive any rights or claims that I may have under the California
Labor Code, the California Fair Employment and Housing Act, the California
Family Rights Act, the Nevada Revised Statutes, the Nevada Fair Employment
Practices Act, the Colorado Civil Rights Act, the Colorado Revised Statutes, the
Civil Rights Act of 1964 (including Title VII of that Act), the Americans with
Disabilities Act of 1990 (ADA), the Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act (WARN), the Employee Retirement
Income Security Act of 1974 (ERISA), the National Labor Relations Act (NLRA),
the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Act of 2010, and all similar federal,
state and local laws.

 

6.The foregoing notwithstanding, this Second Agreement does not waive my vested
rights, if any, to receive pension or medical benefits pursuant to any
formally-adopted written benefit plan, unemployment compensation benefits or
workers’ compensation benefits.  Nor does it waive my rights that I cannot
waive, including claims for indemnification.

 

7.I represent and warrant that as of the date of his signing this Second
Agreement, I have not initiated any complaint, charge, administrative
proceeding, lawsuit or arbitration seeking damages or equitable relief for any
of the claims I released in the Original Agreement, including, without
limitation, any administrative or civil actions with respect to my employment
and/or any alleged or perceived violation by DaVita or the Released Parties with
respect to me.

 

8.I acknowledge that I have fulfilled my obligation to inform DaVita completely,
forthrightly and fully of all allegations, perceived allegations, facts, and
incidents or other information of which I may be aware about alleged or
perceived violations by DaVita of any federal, state or local law or regulation,
or DaVita’s Corporate Integrity Agreement, Code of Conduct, Business Conduct
Standards, or any other conduct prescribed by legal or regulatory authority or
by DaVita.

 

9.I have returned all of DaVita’s proprietary and confidential information,
emails, documents, and property, including but not limited to cellular phones,
credit cards, calling cards, keys, computers, employment badges and any
company-provided hardware and software (“Company Property”) to DaVita.  I have
not made any images and/or copies of Company Property, nor have I disclosed,
provided, and/or shared any Company Property with any third party.    

 

7

 

 

--------------------------------------------------------------------------------

 

10.I acknowledge receipt of this Second Agreement as notice in writing from
DaVita advising me to consult with an attorney prior to executing this Second
Agreement and further acknowledge that I have been provided the right to
consider this Second Agreement.  

 

11.I understand that I will not be entitled to receive the One Million Eight
Hundred Thousand Dollars ($1,800,000) lump-sum payment provided for in paragraph
3 of the Consulting Agreement until after this Second Agreement has been
executed and returned.  

 

12.This Second Agreement shall be governed by the laws of the State of Colorado.

 

DaVita Healthcare Partners, Inc.

 

 

 

/s/ Kent J. Thiry

 

/s/ Dennis L. Kogod

Kent J. Thiry

 

Dennis L. Kogod

Chief Executive Officer

 

 

 

Date:             January 13, 2017                

 

Date:        January 13, 2017                     

 

 

8

 

--------------------------------------------------------------------------------

 

EXHIBIT 3

 

THIRD AGREEMENT

 

1.I, Dennis L. Kogod, for myself and my heirs, executors, administrators,
attorneys, successors, and assigns, in consideration for the payments provided
pursuant to the Separation and Release Agreement with DaVita Healthcare Partners
Inc. (“DaVita” or the “Company”) (dated August 18, 2016) (the “Original
Agreement”), which I expressly agree are more than I would otherwise be
entitled, hereby release DaVita and its parents, subsidiaries, divisions,
affiliates, related entities, its and their joint ventures and joint venturers,
insurers, insurance policies and benefit plans, each of the past and present
shareholders, officers, directors, agents, employees (including, but not limited
to, Kent Thiry), representatives, administrators, fiduciaries and attorneys of
the foregoing entities and plans, and the predecessors, successors, transferees
and assigns of each of the persons and entities described in this sentence, from
any and all claims of any kind, known or unknown, that arose on or before the
time I signed this Third Agreement.

 

2.The claims I am releasing include, without limitation, any and all claims
arising out of or related to my employment with DaVita and my consulting for
DaVita.  The claims I am releasing include, without limitation, claims of
wrongful termination, claims of constructive discharge, claims arising out of
agreements, representations or policies related to his employment, claims
arising under federal, state or local laws or ordinances prohibiting
discrimination, or harassment, or whistleblowing or requiring accommodation on
the basis of age, race, color, national origin, religion, sex, disability,
marital status, sexual orientation or any other protected status, claims of
failure to accommodate a disability or religious practice, claims for violation
of public policy, claims of retaliation, claims under the federal false claims
act and/or any state false claims act relating in any manner to information I
learned while employed by DaVita, claims of failure to assist in applying for
future position openings, claims of failure to hire for future position
openings, claims for wages or compensation of any kind (including overtime
claims), claims of willful withholding of wages, claims of tortious interference
with contract or expectancy, claims of fraud or negligent misrepresentation,
claims of breach of privacy, defamation claims, claims of intentional or
negligent infliction of emotional distress, claims of unfair labor practices,
claims arising out of any claimed right to stock or stock options, claims for
attorneys’ fees or costs, claims that he may have or assert based on alleged
acts or omissions by DaVita, and any other claims that are based on any alleged
legal obligations of DaVita.  

 

3.I understand and agree that this Third Agreement is a full and final release
covering all known and unknown, suspected or unsuspected injuries, debts, claims
or damages which have arisen or may have arisen from any matters, acts,
omissions or dealings released.  As to such released matters, I expressly waive
any and all rights or benefits which I may now have, or in the future may have,
under the terms of California Civil Code Section 1542 and any similar law of any
state or territory in the United States.  Said section provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of

9

 

--------------------------------------------------------------------------------

 

executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.

 

4.I fully understand that if any fact with respect to any matter covered in this
Third Agreement is found hereinafter to be other than or different from the
facts now believed by me to be true, I expressly accept and assume that this
Third Agreement shall be and remain effective, notwithstanding such difference
in facts.

 

5.I specifically waive any rights or claims that I may have under the California
Labor Code, the California Fair Employment and Housing Act, the California
Family Rights Act, the Nevada Revised Statutes, the Nevada Fair Employment
Practices Act, the Colorado Civil Rights Act, the Colorado Revised Statutes, the
Civil Rights Act of 1964 (including Title VII of that Act), the Americans with
Disabilities Act of 1990 (ADA), the Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act (WARN), the Employee Retirement
Income Security Act of 1974 (ERISA), the National Labor Relations Act (NLRA),
the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Act of 2010, and all similar federal,
state and local laws.

 

6.The foregoing notwithstanding, this Third Agreement does not waive my vested
rights, if any, to receive pension or medical benefits pursuant to any
formally-adopted written benefit plan, unemployment compensation benefits or
workers’ compensation benefits.  Nor does it waive my rights that I cannot
waive, including claims for indemnification.

 

7.I represent and warrant that as of the date of his signing this Third
Agreement, I have not initiated any complaint, charge, administrative
proceeding, lawsuit or arbitration seeking damages or equitable relief for any
of the claims I released in the Original Agreement, including, without
limitation, any administrative or civil actions with respect to my employment
and/or any alleged or perceived violation by DaVita or the Released Parties with
respect to me.

 

8.I acknowledge that I have fulfilled my obligation to inform DaVita completely,
forthrightly and fully of all allegations, perceived allegations, facts, and
incidents or other information of which I may be aware about alleged or
perceived violations by DaVita of any federal, state or local law or regulation,
or DaVita’s Corporate Integrity Agreement, Code of Conduct, Business Conduct
Standards, or any other conduct prescribed by legal or regulatory authority or
by DaVita.  

 

9.I have returned all of DaVita’s proprietary and confidential information,
emails, documents, and property, including but not limited to cellular phones,
credit cards, calling cards, keys, computers, employment badges and any
company-provided hardware and software (“Company Property”) to DaVita.  I have
not made any images and/or copies of Company Property, nor have I disclosed,
provided, and/or shared any Company Property with any third party.  

 

10

 

--------------------------------------------------------------------------------

 

10.I acknowledge receipt of this Third Agreement as notice in writing from
DaVita advising me to consult with an attorney prior to executing this Third
Agreement and further acknowledge that I have been provided the right to
consider this Third Agreement.

 

11.I understand that I will not be entitled to receive any payments or benefits
under paragraph 4 of the Consulting Agreement until after this Third Agreement
has been executed and returned.  

 

12.This Third Agreement shall be governed by the laws of the State of Colorado.

 

DaVita Healthcare Partners, Inc.

 

 

 

 

 

 

Kent J. Thiry

 

Dennis L. Kogod

Chief Executive Officer

 

 

 

Date:                             

 

Date:                             

 

11

 